Citation Nr: 1517592	
Decision Date: 04/23/15    Archive Date: 05/04/15

DOCKET NO.  09-18 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for early degenerative joint disease of the right knee. 

2.  Entitlement to an initial evaluation in excess of 10 percent for early degenerative joint disease with proximal degenerative patellar tendinopathy of the left knee.

3.  Entitlement to an initial evaluation in excess of 10 percent for degenerative arthritis of the right shoulder.

4.  Entitlement to an initial evaluation in excess of 20 percent for a right ankle strain.

5.  Entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease at L2-L3 and T11-T12 with herniated nucleus pulpous and left-side sciatica.




ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to May 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2008 and July 2008 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Pittsburgh, Pennsylvania.  During the course of this appeal, the Veteran has relocated, and his claims file is now in the jurisdiction of the VA RO in Nashville, Tennessee.  

In a rating decision dated October 2014, the RO in Nashville granted an additional evaluation of 10 percent for the instability of the knee bilaterally and assigned an effective date of the most recent VA examination in July 2014.  The Veteran has not filed a notice of disagreement with this decision.

The issue of entitlement to an initial evaluation in excess of 20 percent for degenerative disc disease addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The service-connected right knee disability is shown to be manifested by the presence of degenerative arthritis, but no compensable range of motion, exacerbating episodes, or further functional impairment noted after repetitive testing.  

2. The service-connected left knee disability is shown to be manifested by the presence of degenerative arthritis, but no compensable range of motion, exacerbating episodes, or further functional impairment noted after repetitive testing.  

3.  The service-connected degenerative arthritis of the right shoulder disability is manifested by a limitation of flexion to 150 degrees and right shoulder abduction to 134 degrees.  

4.  The service-connected right ankle strain disability is not manifested by ankylosis in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2014).  

2.  The criteria for an initial evaluation in excess of 10 percent for degenerative joint disease of the left knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2014).  

3.  The criteria for an initial evaluation in excess of 10 percent for degenerative arthritis of the right shoulder have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5200, 5201, 5202, 5203 (2014).  

4.  The criteria for an initial evaluation in excess of 20 percent for a right ankle strain have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2014); 38 C.F.R. §§ 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5270, 5271 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See, e.g., 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

September 2007 and April 2008 letters informed the Veteran of VA's respective duties for obtaining evidence and the law pertaining to the assignment of a disability rating and effective date as the U.S. Court of Appeals for Veterans Claims (Court) required in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The RO provided the required notice for his claim for an increased evaluation for his service-connected low back, bilateral knee, right shoulder, and right ankle disabilities in a letter two separate Statements of the Case in March 2009.  
The claim was last adjudicated in a Supplemental Statement of the Case in October 2014.

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the claims file contains the Veteran's service treatment records, VA medical records, VA examinations, and the Veteran's lay statements.  The Veteran has not identified any additional evidence that has not been obtained.

The Veteran was afforded VA examinations in November 2007 for his lumbar spine and bilateral knee disabilities and in June 2008 for his right shoulder and ankle disabilities.  The Veteran was afforded additional examinations for these conditions in July 2014.  These reports reflect the examiners reviewed the Veteran's past medical history, recorded his current complaints, and conducted appropriate examinations.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The Board therefore concludes that the examinations the for Veteran's bilateral knee, right shoulder, and right ankle disabilities are adequate for adjudication purposes.  See 38 C.F.R. § 4.2 (2014).  The adequacy of the July 2014 lumbar spine examination is addressed in the remand section.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the  claims relating to his bilateral knee, right shoulder, and right ankle disabilities.  

Law and Regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321(a), 4.1 (2014).  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4 (2014).  

When evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also, Hart v. Mansfield, 21 Vet App 505 (2007).  The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
Bilateral Knee

The Veteran seeks an increased rating for his service-connected bilateral knee disability.  The Veteran has been assigned a 10 percent rating for each knee based on the presence of degenerative arthritis in both knees without compensable range of motion or exacerbating episodes under Diagnostic Code 5003.  38 C.F.R. § 4.71a (2014).  

In this case, the Board has considered whether another rating code is more appropriate than the code used by the RO, Diagnostic Code 5003, Degenerative Arthritis, Knee.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  Where there is evidence of arthritis and noncompensable limitation of motion, a 10 percent rating is for assignment.  38 C.F.R. § 4.71a (2014).  

For rating purposes, normal range of motion in a knee joint is from 0 degrees to 140 degrees.  38 C.F.R. § 4.71, Plate II (2014).

Diagnostic Code 5260 provides for a noncompensable evaluation where flexion of the leg is limited to 60 degrees.  For a 10 percent evaluation, flexion must be limited to 45 degrees.  A 20 percent evaluation is warranted where flexion is limited to 30 degrees.  A 30 percent evaluation may be assigned where flexion is limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2014).  A separate rating is available for clinical evidence of a limitation of extension.

In an October 2014 rating decision, a separate evaluation of 10 percent was awarded for clinical evidence of instability the bilateral knees effective the date of the July 2014 VA examination.  The Veteran has not filed a notice of disagreement with this decision.

At a VA examination dated November 2007, the Veteran reported difficulty with squatting and climbing steps.  The Veteran reported that when he experiences flare-ups he has to rest.  The Veteran reported symptoms of pain, weakness, swelling, heat, and fatigue.  Examination revealed flexion to 134 degrees and extension to zero degrees.  Repetitive testing revealed no additional limitation of motion and no evidence of pain on motion was present.  The examiner noted there was no evidence of instability bilaterally.  Tenderness of the patella, crepitus, and pain on palpation and pressure was noted.  MRI results showed degradation of cartilage of the right and left knee.  The diagnosis rendered at this examination was early bilateral degenerative joint disease.

At a VA examination dated July 2014, the Veteran reported difficulty with intermittent knee pain, swelling, with cold weather as an exacerbating factor.  Examination revealed flexion of the right knee to 115 degrees and extension to zero degrees.  Examination revealed flexion of the left knee to 125 degrees and extension to zero degrees.  Repetitive testing revealed no additional limitation of motion.  The examiner noted that there was evidence of pain on motion and less movement than normal for the right knee.  Pain on palpation was noted bilaterally.  Instability was indicated to be present bilaterally at 1+, or 0-5 mm.  

VA treatment records throughout the appeal period show the Veteran has been consistently treated for chronic knee pain.  These records indicate that the Veteran experiences pain of the right and left knee on increased use.  The Veteran has not undergone orthopedic surgery of the left or right knee during the appeal period.

With respect to the rating criteria of the Diagnostic Codes pertaining to the knee, the record of evidence before the Board reflects that the Veteran has not manifested flexion limited to 30 degrees, or any limitation of extension during the appeal period.  See the November 2007 and July 2014 VA examination reports.  

Phrased differently, the Veteran's bilateral knee disability at no time during the appeal period was manifested by a compensable range of motion or exacerbating episodes under Diagnostic Code 5003.  

While cognizant that the Veteran has degenerative joint disease, the Veteran has not exhibited ankylosis of the bilateral knees.  Ankylosis is the immobility and consolidation of a joint due to disease, injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  Because the Veteran is able to move his knees, by definition, there are not immobile.  Therefore, ankylosis is not shown or approximated. 

With respect to the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the Court's holdings in DeLuca and Mitchell, during the July 2014 VA examination, the Veteran reported that he experiences flare-ups of his bilateral knee disability that require him to take ibuprofen, rest, and that these flare-ups decrease his ability to squat, climb stairs, and walk.  There was no objective evidence on examination of painful motion of the right knee, however, there was no additional functional limitation noted following repetitive use of the Veteran's bilateral knees.  The Veteran reported that he occasionally uses crutches due to chronic ankle and knee pain.  The Veteran stated at the July 2014 VA examination that his knee pain has caused him to miss work. 

In adjudicating a claim, the Board is charged with the duty to assess the credibility and weight given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  

The Veteran asserts that his service-connected degenerative joint disease of the bilateral knees has worsened.  There is no dispute that the Veteran is competent to report symptoms of limitation of motion and pain, and the Board finds these complaints credible.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

However, the Board finds the November 2007 and July 2014 VA examination reports are entitled to greater probative weight than the unsupported opinion of the Veteran.  These reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate physical examinations, and rendered appropriate diagnoses consistent with the remainder of the evidence of record, and pertinent to the rating criteria.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

To the extent the Veteran contends a worsening of his service-connected degenerative joint disease of the bilateral knees, his contentions are contradicted by the findings from the November 2007 and July 2014 VA examination reports.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (contemporaneous evidence has greater probative value than history as reported by the veteran).

Accordingly, the Board concludes that at no time during the appeal period is an increased disability rating warranted for the Veteran's degenerative arthritis of the bilateral knees under the Diagnostic Codes pertaining to the knee (5003, 5260, 5261) or based on the functional impairment of this disability.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).

Right Shoulder

The RO assigned a 10 percent rating for the right shoulder pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003.   A 10 percent rating applies to the Veteran's right shoulder condition based on the presence of degenerative arthritis without a compensable range of motion or evidence of ankylosis of the scapulohumeral articulation.

A March 2012 rating decision granted service connection for degenerative disc disease of the cervical spine.  The March 2012 rating decision also granted service connection for radiculopathy of the right arm secondary to the degenerative disc disease of the cervical spine.  This decision was based in part on a VA examination dated January 2012.  The examination showed involvement of the C5/C6 nerve roots affecting the right upper extremity.  VA examination findings showed severe numbness of the right upper extremity, with moderate paresthesias or dysesthesias and moderate intermittent pain.  The RO assigned a 30 percent evaluation for the Veteran's right upper extremity radiculopathy.  The Veteran did not file a notice of disagreement with this decision.

An evaluation in excess of 10 percent for the Veteran's arthritis of the right shoulder requires a showing of limitation of motion at the shoulder level.  38 C.F.R. § 4.71a, Diagnostic Code 5201.

The regulations define normal range of motion for the shoulder as forward flexion from zero to 180 degrees, abduction from zero to 180 degrees, external rotation to 90 degrees, and internal rotation to 90 degrees.  See 38 C.F.R. § 4.71a , Plate I.

The Veteran is right hand dominant.  Pursuant to the rating schedule, limitation of arm motion is rated as follows: at shoulder level (20 percent major or minor extremity); midway between side and shoulder level (30 percent major extremity, 20 percent minor extremity); and to 25 degrees from side (40 percent major extremity, 30 percent minor extremity).  38 C.F.R. § 4.71a, Diagnostic Code 5201.  

On VA examination in June 2008, the Veteran reported that his right shoulder was painful when raising it above 90 degrees and that the pain subsided almost immediately on lowering his right arm.  The Veteran reported his average pain level from his right shoulder was from 2-6 out of 10.  The Veteran reported stiffness, swelling, and a lack of endurance of the right shoulder.  The Veteran denied symptoms of instability, giving way, or locking of the right shoulder.

On physical examination, active range of motion was:  right shoulder flexion to 154 degrees and right shoulder abduction to 132 degrees.  Passive range of motion showed flexion to 154 degrees and right shoulder abduction to 132 degrees.  The examiner noted that there was objective evidence of pain.  The examiner noted that there was pain on use with an onset at 76 degrees on abduction and pain subsiding at 132 degrees.  The examiner found additional limitation of motion on repetitive testing, with right shoulder flexion to 112 degrees and right shoulder abduction to 104 degrees.  The examiner noted that the Veteran experienced a slight-to-moderate limitation of motion and function of the right shoulder.

On VA examination in July 2014, range of motion was:  right shoulder flexion to 150 degrees and right shoulder abduction to 150 degrees.  The examiner noted that there was objective evidence of pain at 150 degrees on flexion and abduction.  There was no additional limitation of motion on repetitive testing.  The examiner noted that functional loss was described as less movement than normal and pain on movement.  

The July 2014 examiner noted there was no ankylosis of the glenohumeral articulation.  The examiner noted that there was a positive Hawkins' Impingement test, showing possible rotator cuff tendinopathy.  The examiner noted no acromioclavicular joint condition or impairment of the scapula or clavicle.  The examiner noted that the Veteran may experience difficulty lifting heavy equipment due to chronic, intermittent shoulder pain.

VA treatment records throughout the appeal period do not show treatment specifically for the Veteran's right shoulder degenerative joint disease and he has not undergone orthopedic surgery of the right shoulder during the appeal period.  VA treatment records do show treatment for cervical spine radiculopathy of the right upper extremity, however, this condition is a separately rated disability that is not on appeal.

On review, the criteria for a rating greater than 10 percent are not met or more nearly approximated for the Veteran's right shoulder arthritis.  While the June 2008 VA examination showed pain on use of the right shoulder, with an onset at 76 degrees on abduction and pain subsiding at 132 degrees, the record of evidence when considered in its entirety does not establish a range of arm motion limited to shoulder level.  The June 2008 active and passive testing showed flexion to 154 degrees and right shoulder abduction to 132 degrees.  Further, the July 2014 VA examination findings showed right shoulder flexion 150 degrees and right shoulder abduction to 150 degrees.  The Board has considered claimed functional impairment due to pain on motion and other factors but does not find adequate pathology to support a higher rating.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).

The Veteran does not have ankylosis of the scapulohumeral articulation, or impairment of the humerus or clavicle or scapula and Diagnostic Codes 5200, 5202 and 5203 are not for consideration.

Accordingly, the Board concludes that at no time during the appeal period is an increased disability rating warranted for the Veteran's right shoulder arthritis under the Diagnostic Codes pertaining to the shoulder (5200, 5201, 5202, 5203) or based on the functional impairment of this disability.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).

Right Ankle

The Veteran's right ankle disability is rated pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5271.  A 20 percent rating applies for marked limited motion of the ankle.  An evaluation in excess of 20 percent for limitation of the ankle requires a showing of ankylosis in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5270.

For VA purposes, normal range of motion of the ankle is dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees. 38 C.F.R. § 4.71, Plate II.

VA examined the Veteran's right ankle in June 2008.  The Veteran reported pain, weakness, stiffness, swelling, heat, instability, fatigability, flare-ups, and that he had lost 4 to 5 days of work in March 2008 due to right ankle symptoms.  Passive range of motion testing showed dorsiflexion was limited to one degree with painful motion noted.  Passive plantar flexion was to 34 degrees.  Active range of motion testing showed dorsiflexion to zero degrees of movement and painful motion.  Active plantar flexion was to 34 degrees.  The Veteran reported pain on use of the right ankle.  

VA treatment records throughout the appeal period show treatment for the Veteran's right ankle disability.  Treatment records dated in October 2011 show the Veteran complained of right ankle and first metatarsal pain.  An October 2011 x-ray report revealed slight swelling of the soft tissues with a heals spur.  No other significant osseous abnormality was present.  

Treatment records dated in March 2012 shows the Veteran reported pain in his right ankle at 3 out 10.  The Veteran also reported shooting pain of the right ankle with twisting motion and that cold and standing exacerbated this condition.  Treatment records dated in December 2012 show the Veteran complaints of right ankle pain.  The Veteran reported orthotic inserts had improved his ability to walk by 50 percent.  On examination the Veteran's right ankle was noted to have a painful anterior medial ankle area with no edema present.  

The Veteran was afforded an additional VA examination in July 2014.  Range of motion findings at the July 2014 VA examination revealed right ankle dorsiflexion to 30 degrees and right ankle plantar flexion to 45 degrees.  These findings reflect normal ranges of motion. The examiner noted that there was no objective evidence of painful motion on dorsiflexion or plantar flexion.  No additional limitation of motion was present on repetitive testing.  The examiner did note that the Veteran reported localized tenderness or pain on palpation.  Strength was normal on right ankle dorsiflexion or plantar flexion.  No ankylosis was present on examination.  

The Veteran has not undergone orthopedic surgery of the right ankle during the appeal period.  The Veteran has not alleged that his right ankle disability is manifested by ankylosis.

The Board finds the objective medical evidence to be more probative than his lay assertions in determining that his right ankle disability does not meet the criteria for a rating in excess of 20 percent.  See Jandreau v. Nicholson, 4922 F. 3d 1372, 1376-77 (Fed. Cir. 2007).  

While the Veteran is competent to report that he has pain on use, limited motion and instability, objective examination does not disclose ankylosis in plantar flexion, between 30 degrees and 40 degrees, or in dorsiflexion, between 0 degrees and 10 degrees and is thus far more credible and probative than his assertions in support of a claim for benefits.  In contrast with the June 2008 VA examination findings showing minimal range of motion of the right ankle in dorsiflexion, the Veteran later demonstrated 30 degrees and right ankle plantar flexion to 45 degrees.  While the Veteran's right ankle disability demonstrated a marked limitation of motion, the evidence does not show ankylosis of the right ankle.  Based on these reasons, the Board finds that the evidence also does not show a limitation of motion of the right ankle that produces symptoms that approximate ankylosis.

Accordingly, the Board concludes that at no time during the appeal period is an increased disability rating warranted for the Veteran's right ankle strain under the Diagnostic Codes pertaining to the knee (5270, 5271) or based on the functional impairment of this disability.  See DeLuca, 8 Vet. App. 202; 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014).

Extra-schedular Consideration

The Board finds that at no point has the Veteran's, bilateral knee, right shoulder, and right ankle disabilities been shown to be so exceptional or unusual as to warrant the assignment of any higher ratings on an extra-schedular basis.  See 38 C.F.R. § 3.321.  

Consideration of referral for an extraschedular rating requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F. 3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. At 115.  

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptoms and effects of the Veteran's, bilateral knee, right shoulder, and right ankle disabilities are fully contemplated by the applicable rating criteria.  The assigned ratings take into account both the individual symptoms and the overall impairment caused by these disabilities.  Thus, consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is not required.  

Therefore, referral for consideration of an extraschedular rating for the Veteran's, bilateral knee, right shoulder, and right ankle disabilities is not warranted.  38 C.F.R. § 3.321(b) (1) (2014).

ORDER

An initial evaluation in excess of 10 percent for early degenerative joint disease of the right knee is denied. 

An initial evaluation in excess of 10 percent for early degenerative joint disease with proximal degenerative patellar tendinopathy of the left knee is denied.

An initial evaluation in excess of 10 percent for degenerative arthritis of the right shoulder is denied.

An initial evaluation in excess of 20 percent for a right ankle strain is denied.  


REMAND

The issue of an increased evaluation for lumbar spine degenerative disc with herniated nucleus pulposus and left-sided sciatica is being remanded for another VA examination and medical opinion.  In addition, any outstanding and pertinent VA treatment records should be obtained

The Veteran's lumbar spine degenerative disc disease is currently rated as 20 percent disabling under Diagnostic Code 5243, for intervertebral disc syndrome (IVDS).  IVDS (preoperatively or postoperatively) is evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a.  Under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to bowel or bladder impairment are evaluated separately under an appropriate diagnostic code.  See id., Note (1).

As noted above, the Veteran is service connected for degenerative disc disease with herniated nucleus pulposus and left-sided sciatica.  There is some discrepancy as to whether he has objective neurologic abnormalities that are separately compensable.  In this regard, the November 2007 VA examiner noted that the Veteran had left-sided sciatica associated with nerve root impingement at the L5 level with recurrent sensory disturbances along the distal vertabragen-dermatome of L5 on the left.  MRI findings showed slight height loss of disc interspace at L4-L5 with a small, broad-based, left medially accentuated disc herniation with contact to and possible affectation of the L5 nerve root.  

On the other hand, the July 2014 VA examiner indicated that the Veteran did not have symptoms of radiculopathy.  The examiner opined that the Veteran did not have a current diagnosis of herniated nucleus pulposus, sciatica, or IVDS.  The examiner cited to a July 2014 lumbar spine x-ray that showed mild spondylitic changes most pronounced at L4-L5.  The examiner did not address the November 2007 VA examination findings or MRI.  Therefore, the Board finds that the examination is inadequate for adjudication purposes.  

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should take appropriate action in order to obtain copies of all VA treatment records dated since December 2013.  The Veteran should also be notified that he may submit medical evidence or treatment records to support this claim.  

2.  After completing the preceding development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's service-connected disability.  The appropriate Disability Benefit Questionnaire (DBQ) should be utilized.  

It should be noted that the Veteran is competent to attest to observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should comment on the severity of the Veteran's lumbar spine disability and report all signs and symptoms necessary for rating the disorder.  In particular, he or she should provide the range of motion in degrees, indicate whether there is any form of ankylosis, and state the total duration of incapacitating episodes during the past 12 months.  He or she should also identify and describe all neurological manifestations of the service-connected spine disability.  

The examiner should clarify whether the Veteran has radiculopathy of the left lower extremity and address prior diagnoses and findings of left-sided sciatica with recurrent sensory disturbances in the L5 dermatome and November 2007 MRI findings showing disc herniation and possible L5 nerve root impingement.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to these factors, including additional loss of range of motion.  The examiner should specifically discuss any additional functional impairment that the Veteran experiences during a flare-up or upon repetitive motion.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence, to include all evidence associated with the record since the October 2014 supplemental statement of the case.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
SONJA MISHALANIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


